         Case 1:20-cv-00114-TJC Document 23 Filed 05/07/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 JULIE WINTERS,                                    CV 20-114-BLG-TJC

                       Plaintiff,
                                                   ORDER
 vs.

 UNITED FINANCIAL CASUALTY
 COMPANY,

                       Defendant.

       The Court having been notified of the settlement of this case by Magistrate

Judge Johnston, and it appearing that no issue remains for the Court’s

determination, IT IS HEREBY ORDERED that within 30 days of the date of this

Order, the parties shall file a stipulation to dismiss together with a proposed order

dismissing the case.

       DATED this 7th day of May, 2021.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
